DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3, 5, 6, 31,33-35, 37, 39-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Look et al. (US 20170100142) and Vale et al. (US 20150359547), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1 and 35, which recites, inter alia “the at least one annular protrusion comprising a chevron-shaped protrusion pointing in a distal direction”.
As previously disclosed in the office action filed 03/29/2022, Look disclosed all of the limitations set forth in claim 1, including a sealed cerebrovascular extendable catheter (abstract and para. 0118) comprising: a seal 124/246 positioned between an inner catheter 306 and an outer catheter 108 (para. 0140), and the seal being configured to fluidly seal at least a portion of an annular gap 142 formed between an outer surface of the inner catheter 306 and an inner surface of the outer catheter 108 (Fig. 11/33; para. 0097 and 0140).
	However, Look fails to disclose “the at least one annular protrusion comprising a chevron-shaped protrusion pointing in a distal direction”.
	Vale (US 20150359547) in the same field of endeavor discloses a sealed cerebrovascular extendable catheter (abstract and para. 0002) comprising a seal (flow restrictor or proximal seal (102)) positioned between an inner catheter (101) and an outer catheter (108) (Figs. 11a -11c and 12a) (para. 0075 and 0076) and configured to fluidly seal at least a portion of a length of an annular gap (para. 0083) formed between an outer surface of the inner catheter (101) and an inner surface of the outer catheter (108) (see Fig. 10), wherein the at least annular protrusion (118) (Fig. 13c)
comprises a chevron - shaped protrusion [interpreted as a protrusion in the shape of a V or an inverted
V] pointing in the distal direction (see Fig. 13c). However, Vale fails suggest or disclose advantages to having a chevron shaped seal. Therefore, there would be no clear motivation to combine Look in view of Vale.
Because none of the prior art documents teach “the at least one annular protrusion comprising a chevron-shaped protrusion pointing in a distal direction” as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and 35 according to the prior art documents or a combination thereof because the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Look as well as a change in the basic principle under which the Look’s construction was designed to operate.. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
WUSPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771   

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771